Citation Nr: 0503733	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-31 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for revocation of forfeiture of the 
appellant's right to VA benefits (except insurance benefits) 
under the provisions of 38 U.S.C.A. § 5303(a) [now at 
38 U.S.C.A. § 6103(a) (West 2002)]. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Johnston, Counsel

INTRODUCTION

The veteran appears to have had service with the recognized 
guerrillas during World War II, and was killed in action in 
November 1944. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, Philippines, which 
notified the appellant in January 2003 that her claim for VA 
benefits was denied because her rights to any VA benefits 
(except insurance) had been forfeited under applicable laws 
and regulations.  She was later informed that she had not 
submitted new and material evidence sufficient to reopen her 
claim for revocation of forfeiture.  The case is now ready 
for appellate review.  


FINDINGS OF FACT

1.  In a December 1976 forfeiture decision, VA determined 
that the appellant had forfeited her right to VA benefits 
because she had, beyond reasonable doubt, 
deliberately presented false statements and evidence 
misrepresenting her true marital status when filing a claim 
for restoration of benefits in January 1971 in violation of 
38 U.S.C.A. § 3503(a) [now 38 U.S.C.A. § 6103(a)], and this 
forfeiture decision was subsequently upheld by the Board in 
June 1978.

2.  The evidence submitted since the June 1978 Board decision 
consists of the appellant's assertion that she was only 
married to the veteran during her lifetime, and her denial 
that she cohabited with other men in husband-and-wife-type 
relationships, allegations which are identical to those she 
made at the time of her earlier forfeiture decision in 
December 1976, and as considered by the Board in June 1978.  


CONCLUSION OF LAW

The evidence received since the June 1978 Board decision 
determining that VA benefits were subject to forfeiture under 
38 U.S.C.A. § 3503(a) [now 38 U.S.C.A. § 6103(a)] is not new 
and material, the previous Board and forfeiture decisions 
remain final and are a legal bar to the benefits sought.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5108, 6103(a) 
[formerly 3503(a)], 7104 (West 2002); 38 C.F.R. §§  3.156, 
3.901 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the appellant's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

A review of the claims folder reveals that the appellant was 
informed of her prior forfeiture, of the facts supporting 
this forfeiture, and of the necessity that she submit new 
evidence to collaterally attack this forfeiture which either 
showed fraud or error in the original decision, or evidence 
exculpatory of her misdeeds giving rise to the original 
forfeiture in the September 2003 statement of the case.  She 
was also informed of the regulatory implementation of VCAA 
including the duties to assist and notify in that September 
2003 statement of the case.  This included notification that 
VA would assist her in collecting any evidence which she 
might reasonably identify.  She was also informed of the 
regulations with respect to finality of prior decisions and 
the regulatory description of new and material evidence 
sufficient to reopen prior final decisions. 

The representative has argued that VA failed to provide 
sufficient specificity in advising the appellant of the 
evidence necessary to substantiate her claim.  VCAA, however, 
does not require VA to list each and every type of specific 
hypothetical evidence which an appellant might seek to obtain 
in order to substantiate a claim for VA benefits.  

It is also noted that VCAA specifically provides that nothing 
in this section shall be construed to require VA to reopen a 
claim that has been disallowed, except when new and material 
evidence is presented or secured, as described in § 5108 of 
this Title.  38 U.S.C.A. § 5103A(f).

In this case, VA's duties have been fulfilled to the extent 
possible.  The evidence on file does not indicate nor does 
the appellant argue that there remains any additional 
evidence which has not been collected for review.  The Board 
finds that there is no reasonable likelihood that any 
additional evidence is available for review.  The appellant 
has been informed of the evidence which she must present and 
what evidence VA would collect on her behalf, that she should 
submit any pertinent evidence she may have in her possession, 
and VA's duty to assist and notify under VCAA are satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

To reopen a claim which has been denied by a final decision, 
the claimant must present new and material evidence.  
38 U.S.C.A. § 5108.  Except as provided in § 5108, when a 
claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b).  

Effective in August 2001, and thus applicable to the 
appellant's claim to reopen received in October 2002, a 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

Whoever knowingly makes or causes to be made or conspires, 
combines, aids, or assists in, agrees to, arranges for, or in 
any way procures the making or presentation of a false or 
fraudulent affidavit, declaration, certificate, statement, 
voucher, or paper concerning any claim for benefits under any 
of the laws administered by VA (except laws pertaining to 
insurance benefits) shall forfeit all rights, claims, and 
benefits under all laws administered by VA (except laws 
pertaining to insurance benefits).  38 U.S.C.A. § 6103(a) 
[formerly 38 U.S.C.A. § 3503(a)]; 38 C.F.R. § 3.901.  

Analysis:  In March 1956, the Board determined that the 
appellant had lived in an ostensible relationship of husband 
and wife with another individual subsequent to the veteran's 
death, commencing as early as 1949, and this prevented the 
appellant from being recognized as the unremarried widow of 
the veteran for VA benefits.  The appellant reopened her 
claim in 1967 and, in May 1968, the Board found that evidence 
submitted in her behalf was outweighed by her previous sworn 
statements concerning her maintenance of an ostensible 
relationship of husband and wife, and restoration of death 
benefits was denied. 

In September 1976, the RO issued an administrative decision 
which determined, based upon evidence developed subsequent to 
a more recent claim for death benefits, that she had 
deliberately presented false evidence to VA in July 1976 
concerning her unremarried widow status for the purpose of 
having her VA benefits restored.  A subsequent VA forfeiture 
decision was issued in December 1976 finding that the 
appellant had forfeited all rights to VA benefits because of 
a finding, beyond reasonable doubt, that she had deliberately 
presented false evidence to VA concerning her marital status, 
whereas she had been living in a husband-and-wife 
relationship with another man before and after January 1971, 
and continuing at least until the date she was investigated 
by VA in July 1976.  The appellant appealed and thereafter, 
in June 1978, the Board affirmed that the appellant 
deliberately presented false evidence to VA, while claiming 
death benefits, asserting that she was not remarried since 
the death of the veteran, and that she had not lived in a 
marital-style relationship with another man.  This decision 
was final when issued in June 1978.  

In October 2002, the appellant filed another application for 
VA death benefits.  She submitted a certificate of 
nonavailability of a copy of her marriage certificate and a 
certification of the veteran's military service.  This 
application otherwise made no reference to the earlier 
forfeiture decision which had been rendered against her.  
Following the initial denial of her claim based upon 
discovery of the earlier forfeiture action, the appellant 
submitted a notice of disagreement stating that she was only 
married to the veteran during her lifetime and that it "is 
not true that I cohabited with other men."  She reported 
that she was not denying that she had other boyfriends but 
reasserted that she only married one man.  She stated that 
she was "ready for another investigation."  

The evidence and argument submitted by the appellant to 
reopen her claim is entirely cumulative with and redundant of 
evidence which was already on file at the time of the earlier 
forfeiture decision, and as considered by the Board in its 
final decision affirming the forfeiture in June 1978.  
Essentially, the entire dispute at the time of the initial 
forfeiture action and the subsequent Board decision was 
whether the appellant had cohabited in a husband-and-wife 
relationship with another man subsequent to the veteran's 
death, and whether she had submitted materially false 
statements denying this fact when applying for restoration of 
VA benefits.  Field investigation conducted nearly 30 years 
ago and all of the other evidence on file led VA and the 
Board to conclude, beyond reasonable doubt, that the 
appellant had knowingly submitted false statements in 
attempting to obtain VA benefits.  

The appellant's actual marriage to the veteran decades ago 
has never been in dispute.  The veteran's military service 
has never been in dispute.  The appellant's argument that she 
did not cohabit with other men in a marital-type relationship 
following the veteran's death is completely redundant of 
argument which she presented at the time of the earlier 
forfeiture action and Board decision.  Accordingly, the 
appellant has failed to submit any new and material evidence 
sufficient to reopen her claim for revocation of forfeiture 
of her VA benefits.  

The US Court of Appeals for Veterans Claims (Court) has held 
that a declaration of forfeiture may be revoked upon the 
presentation of new and material evidence, or revised based 
upon a finding of clear and unmistakable error in the 
original forfeiture decision.  Trilles v. West, 13 Vet. 
App. 314, 322 (2000).  A concurring opinion in that decision 
specifically pointed out that it was difficult to perceive of 
any evidence that would bear directly and substantially upon 
the specific matter under consideration "other than evidence 
exculpatory of the claimant's misdeeds or evidence showing VA 
fraud in the original decision.  Id. at 331.  

Although the appellant stated her willingness to undergo 
"another investigation," VA is under no obligation to 
conduct another investigation into these matters which 
occurred some decades ago.  Rather, the burden is upon the 
appellant to come forward with new and material evidence to 
show that she did not in fact commit fraud or submit false 
statements in support of a claim for restoration of VA 
benefits in 1971.  The appellant's mere denial of having 
lived with one or more men in a marital-type relationship is 
neither new nor material evidence sufficient to reopen the 
claim.  






ORDER

New and material evidence not having been submitted, the June 
1978 Board decision upholding the earlier forfeiture of VA 
benefits against the appellant under 38 U.S.C.A. § 3503(a) 
[now at 38 U.S.C.A. § 6103(a)] due to forfeiture may not be 
reopened, and the appeal is denied. 



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


